

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Employment Agreement is made as of the 3rd day of January, 2006, by and
between Symbollon Pharmaceuticals, Inc., a Delaware corporation with its
principal place of business at 37 Loring Drive, Framingham, MA 01702 (the
"Company"), and Jack H. Kessler, residing at 56 Presidential Drive,
Southborough, MA 01772 (the "Employee").


In consideration of the mutual promises contained in this Agreement, the parties
agree as follows:


1. Titles and Responsibilities. The Company employs the Employee, and the
Employee accepts employment, as Chief Scientific Officer and Executive Vice
President of the Company. The Employee shall be directly responsible for such
business, scientific and developmental matters as may be assigned by the Chief
Executive Officer of the Company (the “CEO”) . Subject to the general direction
and control of the CEO"), the Employee agrees to devote his full time and best
efforts to his duties and responsibilities for the Company. The Employee shall
report directly to the CEO.
 
2. Term. The term of this Agreement shall be deemed to have commenced as of the
date hereof and, subject to the provisions of Section 12 of this Agreement,
shall continue in full force and effect until December 31, 2008.


3. Base Salary. During the term of this Agreement, the Employee shall be
entitled to receive base salary at the rate of $190,000 per year, payable not
less than monthly in arrears, commencing January, 2006. The Company may, but
shall not be obligated to, increase the Employee's base salary in any year.


4. Bonuses.


(a). Annual. In addition to the base salary described in Section 3, during the
term of this Agreement, the Employee may be entitled in each calendar year to
receive a cash bonus, stock options and/or such other bonuses, in such amounts
and on such terms as the CEO may determine and the Board of Directors of the
Company (the “Board”) or the Compensation Committee of the Board (the
"Compensation Committee") has approved. In the event of the termination of the
employment of the Employee for (i) any reason other than Cause or (ii) by reason
of Constructive Discharge, the Employee shall be entitled to receive an amount
equal to the bonus which would otherwise have been payable to the Employee under
any established Company incentive plans, if any, in effect at the time in
respect of the year during which such termination occurs, pro rated for the
portion of the year in which such termination occurs.


(b). Signing. As an incentive to execute this Agreement, the Employee shall be
granted as of the date hereof options to purchase Class A Common Stock as
detailed on Exhibit A hereto.


1
 

--------------------------------------------------------------------------------

 
5. Employee Benefits. The Employee shall have the right to participate in all
benefit plans and programs generally made available to executives of the
Company, including without limitation health, dental, life, and disability
insurance, vacation programs, retirement plans, employee stock plans or benefits
and profit sharing plans.


6. Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable and necessary expenses incurred by him in the performance of his
duties hereunder, following his appropriate substantiation thereof, in each case
in accordance with the Company's policies as in effect from time to time.


7. Outside Consulting. With prior notification to the Compensation Committee,
the Employee may provide consulting services to third parties. The Employee may
serve as a consultant in any field which does not directly compete with the
Company, including without limitation, medical diagnostic products, provided,
that in no event shall such proposed consulting interfere with the operations of
the Company or the performance of the Employee's duties under this Agreement
more particularly described in Section 1 hereof. If the Compensation Committee
shall determine that any consulting activity engaged in by the Employee is not
permitted hereunder, the Compensation Committee shall provide the Employee a
written statement setting forth the basis for its determination. The Employee
agrees that in no event will he devote more than two days per month in the
aggregate in his capacity as a consultant to third parties.


The Company acknowledges that the Employee is a principal of and participant in
K&R Associates, that K&R Associates owns rights to certain elements of the
Company's technology as it relates to the disinfection of contact lenses, and
that the Employee is currently providing consulting services to K&R Associates
and Ciba-Vision Corporation in the field of contact lens disinfection. The
Company hereby consents to the Employee's aforementioned consulting activities.


8. Severance and Other Arrangements.


(a) Generally. In the event of the termination of the employment of the Employee
by the Company without Cause, or by the Employee as the result of a Constructive
Discharge, the Company shall:


(i). Continue to pay the Employee, in accordance with the Company's normal
payroll practices and policies in effect from time to time (including any
required withholding), his base salary at the monthly base salary rate in effect
for such Employee immediately prior to the termination of his employment) for a
period of twelve (12) months following the termination of the Employee's
employment.


(ii). Provide the Employee with health, dental, life and disability insurance
substantially similar to that which the Employee was receiving immediately prior
to the termination of his employment until the earlier of: (x) the date which is
twelve (12) months following the termination of the Employee’s employment; or
(y) the date the Employment begins receiving substantially similar insurance
from a subsequent employer. The end of the period during which severance is
paid, rather than the termination date of employment, will be deemed to be a
"qualifying event" which would entitle the Employee to acquire at his own
expense during the minimum election period permitted by the Consolidated Omnibus
Budget Reconciliation Act (commonly known as "COBRA") or such law as may then be
in effect continuation of coverage under the Company's health and benefit plans.


2
 

--------------------------------------------------------------------------------

 
(iii). Provide that the Employee shall have three (3) years to exercise any
then-exercisable, unexpired installments of any stock options held by the
Employee on the Employee's last date of employment or if later, the date when
the Employee ceases to be a member of the Board.


(b) Disability. In the event of any illness (mental or physical) or accident
which renders the Employee unable to perform his duties and responsibilities,
the Company shall, during the first 3 months of any such illness or after such
accident, as the case may be, continue to pay the Employee's base salary
hereunder; and thereafter, during any such period in excess of 3 months the
Company shall supplement any disability benefits which the Employee is entitled
to receive under the Company's disability plans then in effect, for a period of
up to 9 additional months, in an amount such that, together with any amounts the
Employee is entitled to receive under such plans, the Employee shall receive an
aggregate amount equal to his base salary during such period.


(c). Change of Control. Upon a Change of Control, all stock options held by the
Employee shall vest and become immediately exercisable in full.


9. Non-competition. During the term of this Agreement and thereafter the
Employee will not directly or indirectly, participant in any business that
utilizes the Company's proprietary information, know-how or trade secrets in any
field of activity, including specifically those fields that are competitive with
the business of the Company, nor will the Employee interfere with the
contractual relations between the Company and any of its employees or partners.
The provisions of this Section shall not prohibit the ownership of stock in any
entity whose stock is publicly traded or 5% or less of the outstanding stock of
any entity whose stock is not publicly traded.
 
      10. Ownership of Developments. The Employee agrees that any work or
research, or the result thereof including without limitation, inventions,
processes, formula, data, information, programs, systems, software or know-how
(hereinafter collectively "Proprietary Information") made, conceived or
developed by Employee, alone or in connection with others, prior to or during
the term of his employment under this Agreement, whether during or out of the
usual hours of employment, which are related to the business, research and
development work within the Company's Field of Operation are the sole and
exclusive property of the Company. The Employee agrees that he will fully assign
the foregoing to Company. The Employee further agrees to disclose all
Proprietary Information completely and in writing to the CEO. To the extent of
the Employee's interest therein, all papers and records of every kind, relating
to Proprietary Information included within the terms of this Agreement, which
shall at any time come into the possession of the Employee shall be the sole and
exclusive property of the Company and shall be surrendered to the Company upon
termination of the Employee's employment by the Company or upon the Company's
request at any time either during or after the termination of such employment.


3
 

--------------------------------------------------------------------------------

 
11. Confidential Information. Employee covenants and agrees with the Company
that Employee will not during or after the term of employment disclose to anyone
(except to the extent reasonably necessary for Employee to perform his duties
hereunder) any Proprietary Information or other confidential information
concerning the business or affairs of the Company or of any of its affiliates or
subsidiaries or any of their customers which Employee may have acquired in the
course of or as incident to Employee's employment or prior dealings with the
Company or with any of its affiliates, including without limitation, customers
lists, or business trade secrets of, or methods or techniques used by Employee
or any of its affiliates in or about their respective business. Nothing
contained in this paragraph shall impair or restrict the right of Employee to
use or disclose any information already in the public domain.


12. Termination. Notwithstanding the provisions of Section 2 of this Agreement,
the Company shall have the right to terminate the employment of the Employee for
Cause or as a result of his death or Permanent Disability, and the Employee
shall have the right to terminate his employment as the result of a Constructive
Discharge, in each case without violation of the terms of this Agreement.


In no event shall the Company terminate this Agreement without Cause, unless the
Employee shall have been granted a prior meeting with, and an opportunity to be
heard by, the Board, and a majority of the members of the Board shall have
determined that the Employee has (i) failed to fulfill his duties to the Company
in a satisfactory manner or (ii) engaged in conduct detrimental to the Company.


13. Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated:


"Cause" means (i) the deliberate dishonesty of the Employee with respect to the
Company or any subsidiary or affiliate thereof; (ii) conviction of the Employee
of a felony punishable by imprisonment for more than one year or a fine of
$100,000 or more; or (iii) the willful failure of Employee to perform the
material lawful duties assigned to him under this Agreement as determined by the
Board, which failure the Employee shall not have substantially remedied within
30 days after receiving written notice from the Company describing such failure
in reasonable detail.



4
 

--------------------------------------------------------------------------------

 

"Change of Control" means (i) the sale, lease, transfer or other disposition by
the Company of all or substantially all of its assets in a single transaction or
a series of related transactions; (ii) the merger or consolidation of the
Company with another entity in which the stockholders of the Company immediately
prior to such merger or consolidation hold less than 50% of the outstanding
voting stock of the surviving or resulting corporation immediately following
such transaction; or (iii) the sale or exchange (to or with any person or entity
other than the Company) by the stockholders of the Company of more than 50% of
the outstanding voting stock of the Company in a single transaction or series of
related transactions.


"Company's Field of Operation" means all therapeutic and/or anti-microbial
products, including without limitation iodine-based products, and any additional
products or services developed, marketed, distributed, planned, sold or
otherwise provided by the Company from time to time prior to or during the term
of this Agreement.


"Constructive Discharge" means the termination of employment by the Employee on
the grounds that (a)  there has been a decrease in the total annual compensation
payable by the Company to the Employee, other than as a result of a material
decrease in compensation payable to the Employee and to all other employees of
similar rank and stature of the Company on the basis of the financial
performance of the Company, provided, however, that nothing contained herein
shall be construed as giving the Company the right to decrease the Employee's
base salary specified in Section 3 hereof or (d) the relocation of the Company's
business to a site more than twenty-five (25) miles from the Employee's
residence.


"Permanent Disability" means illness (mental or physical) or accident which
renders the Employee unable to perform his duties and responsibilities for a
period of six consecutive months or six months in any twelve-month period, and
which is confirmed to the Board as continuing at the end of such period by
expert medical opinion. Nothing contained in this Agreement shall affect the
right of the Employee to receive long-term disability benefits under any
long-term disability insurance plan(s) of the Company then in effect.


1. Miscellaneous.


(a) Notices. Any notice hereunder shall be effective if delivered personally, by
registered or certified mail, return receipt requested, by overnight or special
courier with a signed receipt, or by facsimile where confirmation of receipt may
be verified, at the addresses set forth in the preamble to this Agreement or to
any other properly noticed address given by the parties to each other.



5
 

--------------------------------------------------------------------------------

 

(b) Governing Law. This Agreement shall be construed and governed by the law of
the Commonwealth of Massachusetts.


(c) Amendments. This Agreement may not be modified or amended orally. All
amendments shall be in writing and signed by the Company and Employee.


(d) Assignments. This Agreement may not be assigned in whole or in part by the
Employee. This Agreement may be assigned by the Company to any entity acquiring
or succeeding to control of ownership of the Company or substantially all of the
assets of the Company. This Agreement shall be binding upon and inure to the
benefit of the parties and to their permitted successors and assigns.


(e) Entire Agreement. This Agreement constitutes the entire understanding of the
parties with respect to its subject matter and supersedes any other agreements
between the parties with respect to such subject matter.


(f) Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provisions of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


(g) Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


(h) Arbitration. Any controversy or claim which arises out of or relating to
this Agreement, or the breach thereof (other than controversies or claims with
regard to Sections 9, 10 or 11 of this Agreement), shall be settled by
arbitration in accordance with the Rules of the American Arbitration Association
then in effect. The controversy or claim shall be submitted to three
arbitrators, one of whom shall be chosen by the Employee, one of whom shall be
chosen by the Company, and one of whom shall be chosen by the two so selected.
The party desiring arbitration shall give written notice to the other party of
its desire to arbitrate the particular matter in question, naming the arbitrator
selected by it. If the other party shall fail within a period of 15 days after
such notice shall have been given to reply in writing naming the arbitrator
chosen as above provided, or if the two arbitrators selected by the parties
shall fail within 15 days after their selection to agree upon the third
arbitrator, then either party may apply to the American Arbitration Association
for the appointment of an arbitrator to fill the place so remaining vacant. The
decision of any two of the arbitrators shall be final and binding upon the
parties hereto. Judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof.


6
 

--------------------------------------------------------------------------------

 
The proceedings shall be held in Boston, Massachusetts. The arbitrators shall
have no power to award punitive or exemplary damages or to ignore or vary the
terms of this Agreement, and shall be bound to apply controlling law.
Arbitration shall be binding and the remedy for the settlement of the
controversy or claims (except as set forth in the preceding paragraph of this
Section).


(i) Certain Remedies. The restrictions contained in Sections 9, 10 and 11 of
this Agreement are necessary for the protection of the business and goodwill of
the Company and are considered by the Employee to be reasonable for such
purpose. Without limiting the remedies available to the Company, the Employee
acknowledges that a breach of any of the covenants contained in any of such
Sections 9, 10 and 11 would result in irreparable injury to the Company for
which there might be no adequate remedy at law, and that, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or such other equitable relief as may be required to
enforce specifically any of the covenants of such Sections 9, 10 and 11. The
provisions of such Sections 9, 10 and 11 shall survive the termination of this
Agreement and shall continue thereafter indefinitely in full force and effect in
accordance with their respective terms.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date and year first above written.


SYMBOLLON PHARMACEUTICALS, INC.






By: /c/ Paul C. Desjourdy___________________________
Paul C. Desjourdy
President




/c/ Jack H. Kessler_______________________________
Jack H. Kessler



7
 

--------------------------------------------------------------------------------

 






 
Exhibit A
         
Option Grant
             
Number of Shares
                             Exercise Price
Vesting Date
     
140,000
Fair Market Value*
First Anniversary
     
140,000
Fair Market Value*
Second Anniversary
     
140,000
Fair Market Value*
Third Anniversary
     
  420,000
   





* Fair Market Value of the Class A Common Stock, as determined under the
Company’s 1993 Employee S